As I view this case there is just one issue involved, that is, whether the payment required by the court should have been $80, the purchase price paid the county, or $390.08, the amount of the taxes, penalty and interest. The deed from the county to the purchaser did not transfer the original tax lien held by the county. Coughlin v. City of Pierre, 66 S.D. 523, 286 N.W. 877. The county still holding the original lien and being a party to this proceeding, it follows that the payment required should be the amount of the taxes, penalty and interest which amounts to $390.08. Lasell v. Yankton County, 67 S.D. 507, 295 N.W. 283; Beadle County v. Hinkley, 69 S.D. 381, 10 N.W.2d 757.; Doling v. Hyde County, 70 S.D. 339, 17 N.W.2d 693. *Page 62